Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-15 are pending and claims 1-15 have been amended. 
Claim Objections
Claim 1 objected to because of the following informalities:  “these means” in line 14 should read wherein these means for controlling” so as to not be misunderstood as other means in the claim.  
	Claim 3 is objected to because of the following informalities “configured induce” should read “configured to induce. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
 Such claim limitation(s) is/are: 
Means for carrying in claims 1 and 9.
Means for conveying in claims 1 and 9.
Means for determining in claim 1.
Means for sensing in claim 1.
Means for controlling in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the direction" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the spraying medium flow rate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the spraying distance" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the speed of the user" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “a spraying medium” and “a target object” in lines 4 and 5, these are both double inclusions of those same limitations in claim 1 from which claim 8 depends. 
Claim 9 recites the limitation "the direction" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the spraying medium flow rate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. 2005/0121462) in view of Feldhaus (U.S. 2016/0368011).

With respect to claims 1 and 9, Allen discloses a system (figure 1), comprising: 
a container (1, #14) for accommodating a spraying medium (fluid within 14)
means for the carrying of the container by a user (being a backpack)
at least one nozzle (nozzle 16) for applying the spraying medium to a target object (abstract/background, target being the ground) 
means for conveying the spraying medium from the container through the at least one nozzle in the direction of the target object (said means being the pump 19)
means for determining the speed of the user (see claim 12, the GPS unit 17 being used to determine speed along with the data logger 18, paragraphs 8 and 18))
one or more signal encoders (the noted GPS 17 sending data to the data logger 18, a signal is thus present to send such data, see paragraph 0019, figure 5 discloses the various devices working with the processor 23, all of said devices sending/receiving signals to be processed)
means for sensing and evaluating the speed of the user (data logger 18)
means for controlling one or more signal encoders (processor 23), wherein these means are configured to induce the one or more signal encoders to send one or more signals to the user if one or more application parameters deviate from predefined values (paragraph 0018, discloses as the GPS has 
Allen fails to disclose a flow meter for determining the spraying medium flow rate (Allen’s claim 11, discloses a desired rate of flow of said chemical based on said position, which requires some means of knowing what the flow is so that the desired rate is obtained, but fails to disclose specifically a flow meter, i.e. could be a pressure sensor at the pump or other sensor not specified), a distance sensor for acquiring the spraying distance between the at least one nozzle and the target object, means for sensing and evaluating the spraying medium flow rate and the spraying distance. 
Feldhaus, paragraph 0032, discloses the use of the devices speed/direction, fluid flow rate, and the height of the nozzle are utilized by the system to determine the amount and location of the spray on the ground, allowing for the correct application of fluid, utilizing  such data allows the predictive ground spay calculation or detected spray on the ground from the nozzle to be determined, and by taking into account the spraying being done it is able to determine the desired overlap and a desired spray pattern to be done (paragraph 0034) where the noted adjusting the spray nozzles height can then be utilized to adjust the amount of spray being done. Furthermore, utilizing the desired fluid spray from the nozzle, travel speed, and distance of nozzle to the ground allows for the correct application of fluid to the ground overcoming such things as swirl or drift (paragraph 0005).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of flow sensing, distance of nozzle to ground, as well as the speed of the device as disclosed by Feldhaus in their application of fluid from the nozzle to the ground into that of Allen to allow for the desired spray pattern to be produce and the system of Allen to correctly predict where the spray is reaching the ground to allow for the correct mapping of the fluid 
For claim 9, Allen disclose wherein the spraying device (10) is configured to interact with a separate mobile computer system (being #18) in such a way that it to transmit the spraying medium flow rate and the spraying distance to the separate mobile computer system (such as the noted sensor data to the mobile device, noting the flow rate data made obvious by Feldhaus), and wherein the separate mobile computer system is configured to induce the one or more signal encoders to send one or more signals to the user if the spraying medium flow rate, and/or the spraying distance deviate from predefined values (as the noted display, paragraph 18-19, displays the data to assist in traversing the path during application and showing the data being tracked via the GPS it would be obvious that it would further incorporate the data of the distance/fluid spray being disclosed by Feldhaus to allow the user to see how much fluid is being applied and the distance to the user so the user can make adjustments (or the system shows the user and makes the adjustments automatically)).
With respect to claim 2, Allen as modified discloses the system is configured to induce one or more signal encoders to send an acoustic, visual, and/or tactile signal to the user if the spraying distance is outside a defined limit (as noted by Allen the system sends the information of the users speed to a display, i.e. visual, Feldhaus further discloses such alerts sent to an operator in their claim 7, it is understood by utilizing the various sensor data of Feldhaus into Allen such alerts such as the spraying distance would also be sent to the user much like that of the users speed to indicate if any changes are needed in the system, as is disclosed in Feldhaus claim 7).

With respect to claim 4, Allen as modified discloses the system is configured to induce one or more signal encoders to send an acoustic, visual, and/or tactile signal to the user if the spraying medium flow rate is outside a defined limit (Allen discloses a visual display, but fails to disclose the flow rate being displayed, it would have been obvious when incorporating other sensor data as shown by Feldhaus, such data would also be utilized by the system and displayed by the user operating the system).
With respect to claim 5, Allen as modified discloses the system is configured to automatically adapt the spraying medium flow rate to the speed of the user, in order to achieve a defined application quantity of spraying medium (as is taught by Feldhaus, utilizing the flow rate and speed (along with the nozzle to ground distance) to adjust the system to apply the desired spray pattern and such that there is no undesired drift/swirl).
With respect to claim 6, Allen as modified discloses the system comprises at least one generator for electrical energy (battery #21, paragraph 0016, generating electrical energy in the system), which wherein the generator makes available electrical energy for supplying at least some of the electrically operated components of the system (pump being powered by the battery).
With respect to claims 7 and 10, Allen as modified discloses the means for conveying the spraying medium from the container through the at least one nozzle in the direction of the target object are comprises a hand-operated pump (as shown in paragraph 0016, the pump could be a manual pump), wherein the system also has comprises a generator for electrical energy, which wherein the generator is 
With respect to claim 8, Allen as modified discloses the system comprises a portable spraying device (figure 4, minus 18) and a mobile computer system (figure 5, #18) as separate units, wherein the spraying device comprises the means for the carrying of the spraying device by a user (see figure 1, it’s a backpack), the container for accommodating a spraying medium (fluid in 14), the at least one nozzle for applying the spraying medium to a target object (the ground), the means for conveying the spraying medium from the container through the at least one nozzle in the direction of the target object (pump), the flow meter for determining the spraying medium flow rate (noted flow sensing of Feldhaus), and the distance sensor for acquiring the spraying distance between the at least one nozzle and the target object (distance sensing of Feldhaus), and wherein the mobile computer system comprises the means for determining the speed of the user (see claim 1).
With respect to claim 11, Allen discloses a method, comprising: moving a portable spraying device being moved through a target area by a user (figure 1, the device being carried and moved by a user)
directing at least one nozzle onto a target object (nozzle 16 directed towards the ground)
 conveying a spraying medium from the spraying device through the at least one nozzle onto the target object (via a pump 19) determining the speed of the user (paragraphs 0017-0019), Allen fails to disclose determining the spraying distance between the at least one nozzle and the target object or determining the spraying medium flow rate.
Feldhaus, paragraph 0032, discloses the use of the devices speed/direction, fluid flow rate, and the height of the nozzle are utilized by the system to determine the amount and location of the spray on the ground, allowing for the correct application of fluid, utilizing  such data allows the predictive ground spay calculation or detected spray on the ground from the nozzle to be determined, and by taking into 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of flow sensing, distance of nozzle to ground, as well as the speed of the device as disclosed by Feldhaus in their application of fluid from the nozzle to the ground into that of Allen to allow for the desired spray pattern to be produce and the system of Allen to correctly predict where the spray is reaching the ground to allow for the correct mapping of the fluid being sprayed by device (so that areas of the field do not get missed or there is not to much overlap). The examiner notes that Feldhaus is drawn towards a vehicle agricultural sprayer and Allen to a backpack, but the utilization of the data collection in Feldhaus in a system of Allen is still noted as being obvious (and analogous both spraying fluid from a tank to nozzle to a field and attempting to correctly apply such fluid). 
With respect to claim 12, Allen as modified discloses generating one or more signals are generated if the spraying distance and/or the spraying medium flow rate and/or the speed of the user is/are outside defined limits (as the signals are noted generated for the speed of the user to the data logger to allow for the user to see the desired path being taken, paragraphs 0017-0019).
With respect to claim 14, Allen as modified discloses calibrating the portable spraying device (seen in the rejection of claim 1, the spray of the spray device is calibrated using data from speed, nozzle distance, and flow speed), also comprising the steps by: determining a spraying width by measuring the width of the sprayed target object calculating a value or a value range for an application specific parameter on the basis of the determined movement speed, the spraying medium flow rate, and/or the 

With respect to claim 15, Allen discloses a computer program product which can be loaded into the main memory of a mobile computer system (memory 24 of device 18) to induce the computer system there to carry out the following steps: 
receiving a speed of a user (paragraphs 0017-0019) 
But fails to disclose, receiving a spraying distance between at least one nozzle and one target object from a distance sensor, receiving a spraying medium flow rate from a flow meter, checking whether the spraying distance, the speed of the user, and/or the spraying medium flow rate deviate from predefined values, inducing one or more signal encoders to output one or more signals to a user in order to induce the user to change the spraying distance, the speed, and/or the spraying medium flow rate, wherein the inducing the user results in with the result that a predefined application quantity of the spraying medium is brought about. Allen does disclose using one or more signal encoders to output the signal to a user in order to induce the user to change the speed (paragraphs 0017-0019 and claim 11) wherein the inducing the user results in a predefined application quantity of the spraying medium (see claims 9-11). 
Feldhaus, paragraph 0032, discloses the use of the devices speed/direction, fluid flow rate, and the height of the nozzle are utilized by the system to determine the amount and location of the spray on the ground, allowing for the correct application of fluid, utilizing  such data allows the predictive ground spay calculation or detected spray on the ground from the nozzle to be determined, and by taking into account the spraying being done it is able to determine the desired overlap and a desired spray pattern to be done (paragraph 0034) where the noted adjusting the spray nozzles height can then be utilized to adjust the amount of spray being done. Furthermore, utilizing the desired fluid spray from the nozzle, travel speed, and distance of nozzle to the ground allows for the correct application of fluid to the ground overcoming such things as swirl or drift (paragraph 0005).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of flow sensing, distance of nozzle to ground, as well as the speed of the device as disclosed by Feldhaus in their application of fluid from the nozzle to the ground into that of Allen to allow for the desired spray pattern to be produce and the system of Allen to correctly predict where the spray is reaching the ground to allow for the correct mapping of the fluid being sprayed by device (so that areas of the field do not get missed or there is not to much overlap). The examiner notes that Feldhaus is drawn towards a vehicle agricultural sprayer and Allen to a backpack, but the utilization of the data collection in Feldhaus in a system of Allen is still noted as being obvious (and analogous both spraying fluid from a tank to nozzle to a field and attempting to correctly apply such fluid). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Feldhaus as applied to claim 11 above, and further in view of DE102013109785A1 ( FOR supplied in IDS from applicant).
With respect to claim 13, Allen as modified discloses the user controls the flow rate of the spraying medium by means of a hand-operated pump (paragraph 0016), but fails to disclose wherein the 
DE102013109785A1 (DE) discloses utilizing a power generator that the spray medium flowing through the medium line generates electricity, such as a turbine inside the spray line, to power the system (see paragraph 0006). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate the turbine of DE into the system of Allen as modified, so as the user is pumping the system with the hand pump they are also powering all of the electric devices (and thus there is no need to worry about battery life as the battery is being charged by the turbine which is powered by the fluid flow of the hand operated pump). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752